Citation Nr: 0939409	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for prostate cancer to 
include as secondary to herbicide exposure in service.

2.  Entitlement to service connection for type II diabetes 
mellitus to include as secondary to herbicide exposure in 
service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2003 and April 2004 rating decisions by which 
the RO denied the benefits sought herein.  

In connection with this appeal, the Veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in March 2009.  38 C.F.R. § 
20.704(e) (2009).  Accordingly, the Board will proceed with 
consideration of the Veteran's claims based on the evidence 
of record, as he has requested.

A review of the record reveals some confusion on the part of 
the RO as to whether the Veteran had withdrawn the issues on 
appeal.  In the Informal Hearing Presentation dated in August 
2009, the Veteran's representative indicated that the Veteran 
had no intention of withdrawing the claims enumerated above.  
Also, there was a reference in the record to a new claim 
filed in July 2009.  The Veteran's representative clarified 
that no new claim had been filed in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran is seeking service connection for prostate cancer 
and type II diabetes mellitus based on his claimed exposure 
to herbicides in service.  A review of the record reflects 
that the Veteran has indeed been diagnosed with both 
conditions.  For veterans who served in Vietnam during the 
Vietnam era, exposure to herbicides is presumed.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2009).  The Veteran asserts 
that although he served in Thailand, he was in Vietnam when 
his C 130 plane landed there for repairs pursuant to engine 
trouble during a flight from Korat, Thailand, to Kadena Air 
Force Base in Okinawa.  According to him, this event took 
place in late 1966 or early 1967.  

In order to assist the Veteran in establishing his claim, the 
RO must obtain his service personnel records, which may help 
confirm his in-country presence in Vietnam.  If such records 
show temporary deployment (TDY) from Thailand to Okinawa, 
then contact the Joint Services Records Research Center 
(JSRRC) and request any available flight manifests, flight 
logs, records of flight maintenance and other flight 
information for all such travel.  

Additionally, the Board observes that the Veteran applied for 
and was denied disability benefits from the Social Security 
Administration (SSA).  The Board requires the medical records 
upon which that decision was based.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain and associate with the claims 
file the Veteran's service personnel 
records.

2.  In the event that the Veteran's 
service personnel records contain TDY 
orders indicating travel from Thailand to 
Japan, then contact the JSRRC and obtain 
any available flight manifests, flight 
logs, and other records that may reveal 
aircraft maintenance for all such periods 
of travel.  Any negative search should be 
noted in the record.  

3.  The RO should obtain from SSA the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


